Citation Nr: 1619160	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability rating for migraine headaches, presently rated as 30 percent disabling.

2. Entitlement to an increased disability rating for left hallux valgus, status post-surgery, with hammer toe, presently rated as 10 percent disabling.

3. Entitlement to an increased disability rating for right hallux valgus, status post-surgery, with hammer toe, presently rated as 10 percent disabling.

4. Entitlement to an increased disability rating for tinea unguium, presently rated as 10 percent disabling.

5. Entitlement to an increased disability rating for residuals of a right wrist fracture, rated as non-compensable prior to March 20, 2013, and as 10 percent disabling beginning on March 20, 2013.

6. Entitlement to a compensable disability rating for a scar, status post right inguinal herniorrhaphy.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980 and from August 1983 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied and now final claim for depression and anxiety has been raised by the record in a July 19, 2013, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


The issues of entitlement to an increased disability rating for left and right hallux valgus, tinea unguium, and residuals of a right wrist fracture, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From January 26, 2007, through March 7, 2011, the Veteran's migraine headaches were prostrating, occurring approximately on a weekly basis, resulting in severe economic inadaptability.  

2. Beginning on March 8, 2011, the Veteran's headaches are prostrating only on a monthly basis, and not resulting in severe economic inadaptability.  

3. From March 8, 2011 through March 20, 2013, the Veteran's scar, status post-right inguinal herniorrhaphy, was painful.  For all other periods on appeal, the scar was non-painful and stable.  


CONCLUSIONS OF LAW

1. From January 26, 2007 through March 7, 2011, the criteria for a 50 percent disability rating for migraine headaches were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.214.124a, Diagnostic Code (DC) 8100 (2015).

2. Beginning on March 8, 2011, the criteria for a disability rating in excess of 30 percent disabling for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.124a, DC 8100 (2015).

3. The criteria for a 10 percent rating for a scar, status post-right inguinal herniorrhaphy, were met for the period from March 8, 2011 through March 20, 2013, only.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, DCs 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran on February 26, 2007.  
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of evidence in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his representative.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    




II.  Disability Ratings


Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  



II.A.  Disability Ratings - Migraine Headaches

The Veteran's migraine headache disability is presently rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  This provision authorizes compensable ratings of 10, 30 and 50 percent.  As the Veteran has been rated as 30 percent disabled during the entire appeal period (i.e., since January 26, 2007, the date of the Veteran's claim for an increased disability rating), the issue before the Board on this particular claim is whether a schedular rating of 50 percent has been warranted at any time during the appeal period. 38 C.F.R. § 3.400(o) (2015).  Under the Diagnostic Code, a 30 percent rating is warranted with characteristic prostrating attacks occurring on average one a month over the last several months.  A 50 percent rating is authorized when evidence indicates very frequent completely prostrating and prolonged headache attacks that have caused severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100 (2015).  

In April 2007, the Veteran presented for a VA examination in connection with his claim  The Veteran was found to have severe headaches of the right hemicrania occurring weekly over the previous 12 months.  Most attacks were prostrating, usually lasting several hours.  Neurological examination was essentially normal.  He used oral medication to control his symptoms.  His headaches were found to have significant effects on his usual occupation, including increased absenteeism, decreased concentration, poor social interactions, vision difficulty, and pain.  Severe problems were noted with respect to conducting chores, shopping, exercising, playing sports and recreation, traveling, bathing, dressing, toileting and grooming.  He had mild effects on his ability to eat.  The limitations, however, were only present when the Veteran had the acute prostrating episode.  

On March 8, 2011, the Veteran was afforded a VA neurological disorders examination.  He was found to have pulsating headaches which he stated were becoming progressively worse.  He treated the headaches with oral medication with poor to no response to treatment.  He had headaches weekly during the previous 12 months with less than half of the attacks being prostrating.  Duration of an attack was generally several hours.  Effect on his occupational activities included pain.  Effects on usual daily activities were found but only during prostrated severe headaches, which were less than half of the occasions.  The Veteran was also noted to not be employed due to a fall resulting in a fracture forearm, but not due to his headaches.  

A June 2011 addendum opinion stated that of all of his service-connected conditions, the Veteran's migraine headache condition is the only diagnosis which has a significant impact on the Veteran's ability to work.  Migraines were noted to occur weekly with less than half of the attacks being prostrating.  Thus, whether it be sedentary or physical work, the Veteran may miss work or have to leave early an average of once or twice a month.  

On March 20, 2013, the Veteran was again afforded a VA examination to assess the present state of his headaches.  The Veteran was again found to have migraine headaches with pain localized to one side of the head.  He treated the condition with oral medication.  Symptoms included sensitivity to light and sound.  Duration was less than one day.  Frequency of prostrating attacks was less than once every two months.  His headaches were found to impact his ability to work, but only during the prostrating attacks when he is required to rest in bed.  

In light of the above, the Board finds that the Veteran's service-connected migraine headaches should be rated as 50 percent disabling from January 26, 2007, the date of the Veteran's claim for an increased disability rating, through March 7, 2011.  During that time, the Veteran was found to have prostrating attacks of pain on a weekly basis, resulting in severe effects on his usual occupation, including increased absenteeism, decreased concentration, poor social interactions, vision difficulty, and pain.  Because of these severe effects, the Board finds that the Veteran's condition is more appropriately rated as 50 percent disabling for that period.  Itis not factually ascertainable from the record that the increase occurred in the year prior to January 26, 2007.  The evidence during this appeal period is not in equipoise so no resolution of reasonable doubt is needed

However, beginning on March 8, 2011, the Veteran's headaches have been correctly rated as 30 percent disabling.  On that date, the Veteran was found to only have prostrating attacks roughly once to twice a months, resulting in his needing to miss work or leave early.  By March 2013, the attacks were found to have even less frequency, occurring only once every two months.  While such attacks may cause mild interruption with the Veteran's ability to maintain employment, the Board does not find that this frequency or severity causes the type of "severe economic inadaptability" and therefore do not approximate the criteria for a 50 percent disability rating.  The evidence during this appeal period is not in equipoise so no resolution of reasonable doubt is needed.  

The Board points out that the Board's determination that a higher rating is warranted for the period from January 2007 to March 2011, but that a lower rating is warranted after that period does not constitute a reduction in the evaluation assigned the disorder for the purposes of 38 C.F.R. §§ 3.105 or 3.344.  This is because the Board is not determining that a rating lower than that assigned by the RO during any period involved in this appeal is warranted.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93(2007); Singleton v. Shinseki, 23 Vet. App. 376 (2010).


II.B.  Disability Ratings - Scars

The Veteran's scar, status post-right inguinal herniorrhaphy, is presently rated as non-compensable under Diagnostic Code 7338-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen. Here, the hyphenated diagnostic code indicates that an inguinal hernia (Diagnostic Code 7338) resulted in a scar and is rated under the criteria for scars, other (including linear scars  (Diagnostic Code 7805).

Scars are rated under 38 C.F.R. § 4.118, which refers to issues with the skin.  During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

Prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion were rated 10 percent disabling if involving an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent disabling if involving an area or areas exceeding 12 square inches (77 sq. cm.); 30 percent disabling if involving an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent disabling if involving an area or areas exceeding 144 square inches (929 sq.cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006). Note (2) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Note (a) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

Prior to October 23, 2008, superficial scars of other than the head, face or neck, which did not cause limited motion, and which covered an area or areas of 929 square centimeters (sq. cm.) or greater were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A superficial scar was defined as one not associated with underlying soft tissue damage.  Id. at Note (2).  

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Prior to October 23, 2008, superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

Effective October 23, 2008, deep nonlinear scars of other than the head, face, or neck are rated 10 percent disabling if involving an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); 20 percent disabling if involving an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (456 sq. cm.); 30 percent disabling if involving an area or areas at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and 40 percent disabling if involving an area or areas of 144 square inches (929 sq.cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).  

Note (2) was added under Diagnostic Code 7801, providing that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Effective October 23, 2008, Diagnostic Code 7803 was removed from the schedule and the criteria previously found under that code was incorporated into the revised Diagnostic Code 7804.

Effective October 23, 2008, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2015).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  Id. at Note (3).  

Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).  

In March 2007, the Veteran was afforded a VA examination, at which time he was found to have a linear scar located in his right inguinal area measuring 8 cm by 1 mm.  No pain was noted, but itching was present.  There was no adherence to underlying tissue.  Skin was not atrophic and not shiny.  The scar was not unstable.  There was no elevation or depression of the surface contour of the scar on palpation.  The scar was superficial.  No inflammation, no edema, and no keloid were found.  There was no hypopigmentation or hyperpigmentation.  The scar did not cause limitation of motion.  

On March 8, 2011, the Veteran's scar was found to be 5 cm by 1 mm in size.  The scar was painful, but had no signs of skin breakdown, inflammation, edema or keloid.  It was found to be superficial.  Pain was found, but no other disabling effects were noted

In March 21, 2013, the Veteran's scar was found to be non-painful, and stable.  It was described as linear, although not superficial and 3 cm in length.

In light of this, the Board finds that the Veteran's scar should be rated as 10 percent disabling for the period of March 8, 2011, through March 20, 2013, under Diagnostic Code 7804, but only for that period of time.  The Board finds that this rating is appropriate because during that time, the Veteran's scar was found to be painful, although not unstable.  Under DC 7804, one to two scars that are painful or unstable are assigned a 10 percent rating.  

However, the Board finds that for all other times on appeal, the scar has been correctly rated as non-compensable.  Specifically, at no other time is there any indication that the Veteran's scar was painful or unstable, covered a large area of the Veteran's body, or resulted in a keloid, edema, or inflammation (the Board recognizes that the length of the scar is measured between 3 cm and 8 cm on the various VA examination.  Because this length of scar would not give rise to a higher rating at its maximum length, the Board finds that this discrepancy does not affect its findings).  Generally, with the exception of the pain found between March 8, 2011, and March 20, 2013, there is no indication of any type of symptomatology which the Board could use to assign a rating for a scar under the available Diagnostic Codes.  The evidence is not in equipoise during any part of the appeal period so there is no need to resolve reasonable doubt.  

The Board points out that the Board's determination that a higher rating is warranted for the period from March 8, 2011, through March 20, 2013, but that a lower rating is warranted for all other periods on appeal does not constitute a reduction in the evaluation assigned the disorder for the purposes of 38 C.F.R. §§ 3.105 or 3.344.  This is because the Board is not determining that a rating lower than that assigned by the RO during any period involved in this appeal is warranted.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93(2007); Singleton v. Shinseki, 23 Vet. App. 376 (2010).  


II.C.  Disability Ratings - Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's skin and headaches disability symptoms are described in full in the sections above.  Those symptoms and the level of disability are contemplated by the regular schedular criteria.  As to the headaches, the regular schedular criteria allows for a maximum rating of 50 percent and that rating, which the Board assigns for part of the appeal period contemplates the level of his disability during that period.  His symptoms do not exceed the level of disability specified for the 50 percent rating for that period and do not approximate that level for the other periods on appeal.  As to the scar disability, the size and symptoms associated with the scar do not fall outside of what is contemplated by the schedular criteria.  The Veteran has one service connected scar on appeal and therefore even if the scar is painful, the rating for the period when it was painful is consistent with that symptom.  Therefore, the first prong of the Thun test is not satisfied.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  All of the Veteran's service connected disabilities are either addressed on the merits in this decision or are the subject of 



(CONTINUED ON NEXT PAGE)

the Remand below.  The evidence does not show that his service connected disabilities have a collective effect that makes the picture of his headaches or scar an unusual or exceptional one.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  



ORDER

A 50 percent rating for migraine headaches is granted from January 26, 2007, through March 7, 2011.  

Entitlement to a rating in excess of 30 percent for migraine headaches from March 8, 2011, to the present is denied. 

Entitlement to a 10 percent disability rating for a scar, status post-right inguinal herniorrhaphy, is granted from March 8, 2011, through March 20, 2013.

Entitlement to a compensable rating for a scar, status post-right inguinal herniorrhaphy, prior to March 8, 2011, and after March 20, 2013, is denied.  


REMAND

Once VA undertakes to provide an examination or medical opinion, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical report will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   If a diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).  

In this case, the Veteran was afforded a VA examination in connection with his increased rating claims in March 2013.  With the exception of his service-connected migraines and herniorrhaphy scar which are addressed in the above decision, the issues on appeal were inadequately evaluated in that examination.  

With regard to the Veteran's right and left hallux valgus with hammer toe, this examination report is inadequate as it fails to address the Veteran's diagnosed and service-connected bilateral hammer toe condition at all.  Although service connection has been in place for this condition since 1991, the examiner did not address the condition.  With regard to his diagnosed bilateral hallux valgus, the examiner stated that the Veteran does have symptoms due to hallux valgus which are "mild to moderate" but did not describe the type of symptoms the Veteran experiences.  The words "mild", "moderate" and "severe" are not defined in the VA rating schedule, and therefore the Board must evaluate the evidence to the end that its decisions are "equitable and just,"  See 38 C.F.R. § 4.6 (2015).  

Concerning the claim for an increased rating for residuals of a right wrist fracture, the March 2013 examination is inadequate for two reasons.  First, evidence of record suggests that the Veteran sustained a severe injury to his right forearm, requiring surgery, in 2011, and resulting in extreme pain, and decreased range of motion.  The examination conducted in March 2013 made no mention of any such injury, rather, suggesting that the only surgery conducted on the Veteran was an open reduction and internal fixation conducted in 1990.  Because the examination report does not acknowledge the Veteran's complete medical history, the Board must return it as inadequate as it must explicitly discuss the symptoms attributable to his service-connected injury, if they can be differentiated from his other injuries.  Additionally, the examination report also makes note of degenerative or traumatic arthritis of the right wrist, but does not explicitly address whether that is attributable to his service-connected disability, or if it is a separate condition.  Accordingly, a more thorough wrist examination should be conducted, with discussion and explanations, as addressed.

The Veteran's March 2013 skin examination is also inadequate as it fails to provide a complete description of the Veteran's service-connected tinea unguium.  Particularly, prior examinations indicated that the Veteran's skin infection was limited to his groin area and was prescribed topical medication.  In the March 2013 examination, the examiner did not describe the appearance or location of the service-connected skin condition, but did mention that he was no longer using topical medication on his toenails.  Absent a more thorough description of the condition, the Board cannot evaluate with certainty the severity of the condition, or even state whether it is the same condition for which the Veteran was service connected.  Accordingly, a new examination should be conducted.

Finally, the Board recognizes that a claim for TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the Veteran has raised issue with his ability to maintain adequate employment as a result of his various service-connected disabilities.  Accordingly, entitlement to TDIU is currently before the Board.  However, the claim for TDIU is dependent upon the degree on impairment of the service-connected disabilities which remain on appeal at this time, and therefore it is inextricably intertwined with the increased rating claims being remanded.  Thus, the issue of TDIU is also remanded pending the outcome of the other issues on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding records of VA treatment of the Veteran and associate them with the claims file.  If such records are not added to the claims file then document efforts to obtain them.  

2.  Ensure that the Veteran is scheduled for a new VA examination, by an examiner who has not previously examined him, to evaluate the present severity of his service-connected bilateral hallux valgus with hammer toe.  The examiner must review the claims file in conjunction with the examination.

The examiner must conduct a thorough examination of the Veteran's feet and provide a thorough description of all his documented conditions, including his hammer toe disability.  The examiner must provide a complete and detailed assessment of all symptoms experienced as the result of his service-connected condition.  The examiner must state whether or not the Veteran has a present hammer toe on either foot (a check mark or lack thereof on the report is insufficient - if the Veteran is found to not have a hammer toe, then that non-diagnosis must be discussed).  

3.  Ensure that the Veteran is scheduled for a new VA examination, by an examiner who has not previously examined him, to evaluate the present severity of his service-connected residuals of a right wrist injury.  The examiner must review the Veteran's claims file in conjunction with the examination.

The examiner must conduct a thorough examination of the Veteran's right wrist.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected right wrist condition must be reported in detail.  The examiner must consider any post-service injury to the wrist - to include the alluded to 2011 injury - and state whether the symptoms experienced by the Veteran are attributable to his service-connected residuals, or any later non-service-connected injury.  If the examiner cannot differentiate the symptoms, he or she must clearly state as such.  

4.  Ensure that the Veteran is scheduled for a new VA examination, by an examiner who has not previously examined him, to evaluate the present severity of his service-connected tinea unguium.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner must describe the Veteran's present tinea unguium in detail, to include location and appearance, total body area, total exposed area, and any subsequent symptoms experienced by the Veteran. 

5.  Then, readjudicate the claims that are the subject of this Remand, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


